Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 now recites that “wherein the controlled release is in a matrix form selected from the group consisting of diffusion, dissolution, osmotic, ion-exchange, floating, bioadhesive, stimuli inducing.
However, the instant spec does not have support for this new limitation. The instant spec actually states(paragraph 14) “the controlled release is selected from the group consisting of diffusion, dissolution osmotic, ion-exchange, floating, bio-adhesive, stimuli inducing and matrix.” It is noted that the instant spec does not state that the controlled release is in matrix form and it is selected from the group consisting of diffusion, dissolution, osmotic, ion-exchange, floating, bioadhesive, stimuli inducing. It merely states that “matrix” is a type of controlled release in the alternative of the other claimed methods.
The instant spec further states that the diffusion and dissolution controlled release methods can be either be in reservoir or matrix forms(paragraphs 63-69) but does not state that osmotic, ion-exchange, floating, bioadhesive, and stimuli inducing can be in matrix from as claimed. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear how the controlled release can be in matrix form and be selected from the group consisting of diffusion, dissolution, osmotic, ion-exchange, floating, bioadhesive, stimuli inducing. The instant spec actually states(paragraph 14) “the controlled release is selected from the group consisting of diffusion, dissolution osmotic, ion-exchange, floating, bio-adhesive, stimuli inducing and matrix.” It is noted that the instant spec does not state that the controlled release is in matrix form and it is selected from the group consisting of diffusion, dissolution, osmotic, ion-exchange, floating, bioadhesive, stimuli inducing. It merely states that “matrix” is a type of controlled release in the alternative of the other claimed methods.
The instant spec further states that the diffusion and dissolution controlled release methods can be either be in reservoir or matrix forms(paragraphs 63-69) but does not state that osmotic, ion-exchange, floating, bioadhesive, and stimuli inducing can be in matrix from as claimed. 
	Due to this lack of clarity, the prior art Chokshi and Birketvedt are considered to meet claim 1 due to the fact that Chokshi teaches a glycoprotein matrix and Birketvedt teaches controlled release via dissolution.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chokshi(US 20030059403) in view of Birketvedt(US 20160310552).
Regarding claim1, Chokshi teaches a composition comprising phaseolamin, a mineral, and microorgansims, wherein said mineral is bound by a glycoprotein matrix, wherein said microorganisms produce said glycoproteinmatrix, and wherein said microorganisms include yeast and bacteria(Para[0014]; Para[0015];Example1;Para[0077];
Chokshi does not specifically teach that the composition is a controlled release composition. 
However, in a similar invention, Birketvedt does teach that the composition may be formulated in a slow release form where the composition may be coated to prevent the immediate disintegration of the composition while within the gastrointestinal tract or be subject to chemical degradation prior to the release of the composition.(Para[0150]) Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Chokshi and Birketvedt to produce a weight loss composition, as described in Chokshi, wherein the composition is coated to delay degradation prior to the release of the composition, as described in Birketvedt,to ensure that a high concentration of the composition is released and maintained within the user to provide the maximum and optimum effects of the drug without having to take repeated dosages throughout the day.
Birketvedt further teaches wherein the controlled release is selected from the group consisting of dissolution(Para[0150). Therefore, since Chokshi teaches a matrix and Birketvedt teaches controlled release via dissolution, the prior art meets the claim as stated in the 112(b) rejection above. 
Regarding claim 2 Chokshi further teaches wherein said yeast includes Saccharomycescervisiae(SeeExample1;Para[0078]).
Regarding claim 3, Chokshi further teaches wherein said bacteria includes Lactobacillus(See Example1;Para(0080)).
Regarding claim 4, Chokshi further teaches wherein said bacteria includes Lactobacillus acidophillus or Bacteriumbifidus(SeeExample1;Para[00008]).
Regarding claim 5, Chokshi further teaches further comprising stabilizers and/or additives(Para[0037])
Regarding claims 6 and 7, Chokshi further teaches wherein said composition is added to a baking mix for pancakes, waffles bread, biscuits and cookes(Para[0060)
Regarding claim 8, Chokshi further teaches wherein said mineral is vanadium or chromium or both(SeeExample1;[Para0077]).
Regarding claim 9, 
Regarding claim 10, Chokshi teaches a method for inhibiting absorption of dietary starch in host by providing an effective amount of a composition comprising phaseolamin and a mineral, wherein the mineral is bound by a glycoprotein matrix (Para(0017);
Regarding claims 11 and 12, Chokshi further teaches wherein said composition further comprises microorganisms that produce said glycoprotein matrix(paragraph 14)
Regarding claims 13 and 14, Chokshi further teaches that the microorganisms include yeast wherein said yeast includes Saccharomycescervisiae(SeeExample1;Para[0078]).
Regarding claims 15 and 16, Chokshi further teaches wherein said microorganisms include and the bacteria includes Lactobacillus(See Example1;Para(0080)).
Regarding claim 17, Chokshi further teaches the wherein said bacteria includes Lactobacillus acidophillus or Bacteriumbifidus(SeeExample1;Para[00080]).
Regarding claim 18, Chokshi teaches that the microorgansims include yeast and bacteria(example 1, paragraph 77)
Regarding claim 19, Chokshi further teaches further comprising stabilizers and/or additives(Para[0037])
Regarding claim 20, Chokshi teaches that the dietary starch is amylose(paragraph 55).
Regarding claims 21-23, Choksi teaches that the host is a morbidly obese human(paragraph 64).
Regarding claims 24 and 25, Choski teaches that the human suffers from diabetes mellitus(paragraph 70). 

Response to Arguments
Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive. 
	Please see the 112(a) and 112(b) rejections above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791